Citation Nr: 0023266	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than May 18, 1998 
for the award of a 70 percent evaluation for service-
connected panic disorder with dysthymia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November and December 1998 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in No. Little Rock, Arkansas.  


REMAND

Additional development is necessary prior to the completion 
of appellate review.  I note that in May 1999, additional 
medical records were submitted directly to the Board 
pertaining to the veteran's claim for an earlier effective 
date.  This evidence was received from the veteran by the 
Board after the veteran's case was transferred to the Board 
in March 1999.  There is no indication that this evidence was 
reviewed initially by the RO or that the veteran waived 
initial review by the RO.  See 38 C.F.R. § 20.1304 (1999).  
In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  Additional evidence was received into 
the record after the case was certified 
and transferred to the Board.  A waiver 
of initial review by the originating 
agency was not attached.  As a 
consequence, the RO should be afforded 
initial review in order to comply with 
the provision of 38 C.F.R. § 20.1304 
(1999).  

2.  If the benefits sought on appeal are 
not granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




